     Case 2:20-cv-01526-GMN-EJY Document 8 Filed 09/09/20 Page 1 of 2



     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     rherandez@wrightlegal.net
 6   Attorneys for Defendant, Toyota Motor Credit Corporation
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   DAVID OLESCZUK,                                     Case No.: 2:20-cv-01526-GMN-EJY
10
                    Plaintiff,
11          vs.                                          STIPULATION AND ORDER FOR
                                                         EXTENSION OF TIME FOR
12   TOYOTA MOTOR CREDIT CORPORATION,                    DEFENDANT TO RESPOND TO
13                                                       COMPLAINT (FIRST REQUEST)
                    Defendant.
14
15          Plaintiff, David Olesczuk, and Defendant, Toyota Motor Credit Corporation (“TMCC”)
16   (collectively, the “Parties”), by and through counsel, hereby stipulate and agree for a thirty (30)
17   day extension of time for Toyota to respond to Plaintiff’s Complaint, and shows the Court as
18   follows:
19          1.      This is TMCC’s first stipulation for extension of time to respond to Plaintiff’s
20   Complaint.
21          2.      On or about August 18, 2020 the Plaintiff filed the instant lawsuit against TMCC.
22   [ECF No. 1].
23          3.      TMCC was served on August 19, 2020, thereby making TMCC’s response due by
24   September 9, 2020.
25          4.      The undersigned was just retained and needs additional time to investigate the
26   claims against TMCC.
27          5.      Based on the above, TMCC hereby requests a brief extension of time until
28   October 9, 2020 to respond to the Complaint.



                                                 Page 1 of 2
     Case 2:20-cv-01526-GMN-EJY Document 8 Filed 09/09/20 Page 2 of 2




 1           6.    This extension is not sought for purposes of delay and will not prejudice the
 2   Plaintiff.
 3           7.    Plaintiff, through counsel, agrees to the extension through and including Friday,
 4   October 9, 2020.
 5   Stipulated and Agreed: September 9, 2020
 6
      WRIGHT, FINLAY & ZAK, LLP                          KRIEGER LAW GROUP, LLC
 7
 8    /s/ Ramir M. Hernandez                             /s/ Shawn Miller
      Darren T. Brenner, Esq.                            David Krieger, Esq.
 9    Nevada Bar No. 8386                                Nevada Bar No. 9411
10    Ramir M. Hernandez, Esq.                           Shawn Miller, Esq.
      Nevada Bar No. 13146                               Nevada Bar No. 7825
11    7785 W. Sahara Ave., Suite 200                     2850 W. Horizon Ridge Parkway, Suite 200
      Las Vegas, NV 89117                                Henderson, Nevada 89052
12    Attorneys for Defendant, Toyota Motor Credit       Attorneys for Plaintiff, David Olesczuk
13    Corporation

14
15
16                                                       IT IS SO ORDERED:

17
                                                         ___________________________________
18                                                       UNITED STATES MAGISTRATE JUDGE
19
                                                         DATED:     September 9, 2020
20
21
22
23
24
25
26
27
28



                                                Page 2 of 2
